Citation Nr: 9932160	
Decision Date: 11/15/99    Archive Date: 11/29/99

DOCKET NO.  97-15 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than October 15, 
1996, for the award of service connection for residuals of a 
left middle finger injury.


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from April 1958 to April 
1960.

The instant appeal arose from an April 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in San Juan, Puerto Rico, which granted service 
connection for residuals of a left middle finger injury and 
assigned a 10 percent disability evaluation, effective 
December 15, 1996.  By rating decision dated in May 1997, 
clear and unmistakable error was found in the April 1997 
rating decision, and the effective date was changed to 
October 15, 1996.  


FINDINGS OF FACT

1.  The appellant was discharged from service on April 20, 
1960.

2.  VA first received a claim from the appellant for 
disability compensation benefits for residuals of a finger 
injury on October 15, 1996.


CONCLUSION OF LAW

The assignment of an effective date earlier than October 15, 
1996, for the award of disability compensation benefits for 
residuals of a left middle finger injury is not warranted.  
38 U.S.C.A. §§ 1131, 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.303, 3.400 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law governing the assignment of an effective date for an 
award of disability compensation is contained in 38 U.S.C.A. 
§ 5110(b)(1) (West 1991), which provides that "[t]he 
effective date of an award of disability compensation to a 
veteran shall be the day following the date of discharge or 
release if application therefore is received within one year 
from such date of discharge or release."  See 38 C.F.R. 
§ 3.400(b)(2)(i) (1998) (to the same effect).  If, however, a 
veteran's application for disability benefits is not received 
within one year of his discharge or release from service, the 
effective date will be the date of receipt of the claim, or 
the date that entitlement arose, whichever is later.  Id.

In the present case, the evidence shows that the veteran was 
discharged from service on April 20, 1960.  The appellant 
contends, in substance, that the proper year for the 
effective date is 1961 since he asserts that that was when he 
made his first request for compensation benefits for a left 
middle finger injury.  However, there is no evidence of 
record which corroborates his statement that he filed a claim 
for compensation benefits for the left middle finger in 1961.

Because the evidence does not show that the appellant filed a 
claim of entitlement to benefits for a left finger disorder 
within one year of his separation from service, the effective 
date of an award of benefits could be no earlier than the 
date that VA received his claim.  A review of the record 
shows that VA first received such a claim on October 15, 
1996.  The RO therefore correctly concluded that he was not 
entitled to an effective date prior to that date.

The veteran has not provided any other support for his 
disagreement with the effective date of his award of service 
connection for his left middle finger disorder.  As noted 
above, there is no indication that any earlier claim was ever 
filed with, or received by, VA prior to October 15, 1996.  VA 
was not made aware of any such claim until he filed his claim 
for service connection for a finger disorder, on October 15, 
1996.  Consequently, the Board finds that there is no basis 
for assigning an effective date prior to October 15, 1996, 
for the award of disability compensation benefits for a left 
middle finger disorder.



ORDER

A claim for entitlement to an effective date earlier than 
October 15, 1996, for service connection for residuals of a 
left middle finger injury is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

